Citation Nr: 0526847	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative disc disease and radiculopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1978 until 
November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in April 2000 and 
December 2003.  On those occasions, remands were ordered to 
accomplish additional development.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's chronic 
lumbosacral strain with degenerative disc disease and 
radiculopathy has been manifested by subjective complaints of 
pain, with radiation to the lower extremities, productive of 
severe limitation of motion, with no more than mild 
neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease and radiculopathy, prior to September 23, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295; (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation for orthopedic manifestations of the service-
connected chronic lumbosacral strain with degenerative disc 
disease and radiculopathy, from September 23, 2002, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003). 

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected chronic lumbosacral strain with degenerative disc 
disease and radiculopathy, from September 23, 2002, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (as in effect from September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in June 2001 and April 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of the claim are affiliated with the 
file.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran, in his September 1998 substantive appeal, requested 
a hearing before a Veterans Law Judge sitting at the RO.  In 
a January 1999 communication, the veteran requested that his 
"personal hearing" be cancelled.  He indicated that he 
wished to gather further evidence, however, which suggested 
only that he wished to postpone, and not actually cancel, 
such hearing.  The April 2000 Board remand sought 
clarification on this point.  Subsequently, in correspondence 
dated in May 2000, the veteran expressed his desire for a 
hearing before the RO.  However, per a July 2000 
communication, the veteran stated that he would not be able 
to appear as scheduled due to health reasons.  That letter 
clarified that no further hearings should be scheduled, 
unless the veteran instructed otherwise in a future 
communication.  As no new requests for a hearing have been 
received, no further development is required on this point.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was examined by VA in April 1998.  At that time, 
the veteran complained of low back pain.  Objectively, he had 
normal range of motion of the lumbar spine, although he could 
not completely touch his toes due to extreme hamstring 
tightness.  

Neurologically, all reflexes were 4+.  He had bilateral ankle 
clonus and upgoing toes.  He also had bilateral Hoffman 
reflexes and could not walk on his heels.  He could squat and 
walk on his toes.  There was a subjective reduction of 
sensation to light touch in the distal aspect of both feet.  
Straight leg raising did not cause any back pain to 70 
degrees.  The limitation was due to his extremely tight 
hamstring.  

Following physical examination, the veteran was diagnosed 
with probable mild osteoarthritis of the lumbar spine and an 
underlying motor neuron disease, possibly familiar spastic 
paraparesis.

VA outpatient treatment reports dated in 1998 and 1999 
reflect complaints of low back pain.  A February 1998 report 
indicates that, a few weeks earlier, the veteran could not 
get out of bed due to low back pain.  He was also unable to 
walk for very long distances.  Walking was said to aggravate 
his pain.  Another May 1998 clinical record showed that the 
veteran was issued a cane.  A June 1999 report noted that the 
veteran was taking Percocet for his back pain.  In another 
June 1999 report the veteran rated his back pain as a 7 out 
of 10.   An October 1999 report indicated pain measuring 8 
out of 10 in intensity.

A January 2000 MRI of the lumbar spine showed a bulging of 
the annulus fibrosus of the L5-S1 intervertebral disc, which 
was impinging upon the anterior aspect of the thecal sac and 
the right L5-S1 neural foramen.  Hypertrophic changes of the 
posterior elements were also noted, causing mild to moderate 
spinal canal stenosis at L5-S1.

VA outpatient treatment records dated in 2000 continue to 
show complaints of low back pain.  A March 2000 report 
indicates positive bilateral Hoffman reflexes, left ankle 
clonus, sensory losses and positive Babinkis test, though 
such findings appear to be attributed to cervical myelopathy, 
and not a lumbar disability.  A May 2000 progress note 
reveals complaints of pain, tingling and numbness of the 
right arm, side of torso and leg.  In October 2000, X-rays of 
the lumbar spine were taken which showed degenerative 
sclerosis with osteoarthritis of the facet joint at L5-S1.  
In December 2000, the veteran had a protective gait.  Also at 
that time, there was evidence of left lower extremity motor 
deficit.  There was -4/5 strength in the right leg and foot 
flexors.  There was no evidence of sensory deficit and 
straight leg raise was negative.  

VA outpatient treatment reports dated in 2001 further show 
low back complaints.  Representative of such complaints and 
findings is a January 2001 VA outpatient treatment report 
included findings of negative straight leg raise and intact 
reflexes in the lower extremities.  There were complaints of 
pain with palpation over the lower lumbar area.  
Additionally, a May 2001 VA progress note listed the 
veteran's medications to include Percocet, morphine sulfate 
and ibuprofen.  Objectively, that report showed a tender 
lumbar region without paraspinal spasm.  Flexion was 
restricted to 25 degrees and lateral bending to 30 degrees.  
Deep tendon reflexes were 3+/4 and strength was 5/5 
throughout, except for the right knee flexor, which had 4/5 
strength.  The straight leg test was negative.  Additionally, 
another May 2001 treatment report showed a pain scale rating 
of 9 out of 10.

A neurological study performed in May 2002 showed mild acute 
right L4-L5 radiculopathy, chronic bilateral L5 radiculopathy 
and mild peripheral neuropathy.  May 2002 x-rays of the 
lumbar spine showed disc space narrowing and a 
dextroscoliotic curvature.  No spondylolisthesis was seen.  
Significant facet arthrothis was present from the L2-L3 level 
to the L5-S1 levels bilaterally.  Sacroiliac joint and 
osteoarthritic changes were also present.

The veteran was examined by VA in May 2002.  At that time, he 
reported constant low back pain.  He also reported low back 
muscle spasms with vigorous activity.  He further reported a 
decreased mobility of the spine.  His symptoms were worse 
with changes in the weather, particularly cold and dampness.  
He used a cane to assist with ambulation.  

Objectively, the veteran had a diminished range of motion of 
the lumbar spine.  He had flexion to 60 degrees, extension to 
20 degrees, and lateral flexion, left and right, to 20 
degrees.  There was no palpable spasm.  Bony alignment of the 
spine appeared normal and hypertrophy of the bony elements of 
the lower spine were present.  There was tenderness in the 
sciatic region bilaterally and deep tendon reflexes were 
diminished in the lower extremities +1.  

Analysis

The veteran is claiming entitlement to an increased rating 
for his chronic lumbosacral strain with degenerative disc 
disease and radiculoapthy.  At the outset, it is observed 
that the schedular criteria for disabilities of the spine 
have undergone revisions twice during the pendency of this 
appeal.  The first amendment, affecting Diagnostic code 5293 
(intervertebral disc syndrome), was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5295, 
for lumbosacral strain.  However, that Code section does not 
afford an evaluation in excess of 40 percent.  Similarly, 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, provides a maximum benefit of 40 percent.  
Thus, an increased rating is not possible under that Code 
section.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate an absent ankle jerk.  
Moreover, while the veteran has raised subjective complaints 
of muscle spasm, such have not been demonstrated objectively.  
To the contrary, a May 2001 VA outpatient treatment record 
noted the absence of paraspinal muscle spasm.  Furthermore, a 
May 2002 VA examination indicated that there was no palpable 
spasm of the lumbar spine.  Finally, while the evidence does 
demonstrate some neurological deficit, such as bilateral 
Hoffman reflexes, diminished deep tendon reflexes , and -4/5 
strength in the right leg and foot flexors, such have already 
been contemplated in the presently assigned 40 percent 
evaluation.  

In sum, the veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  In reaching this conclusion, the Board 
has relied on a December 2000 outpatient treatment report 
showing a negative straight leg raise and no evidence of 
sensory deficit.  Additionally, a January 2001 VA outpatient 
treatment report showed a negative straight leg raise and 
intact reflexes in the lower extremities.  A May 2001 VA 
clinical record again showed a negative straight leg raise.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's chronic lumbosacral strain 
with degenerative disc disease and radiculopathy.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  

In the present case, the evidence supports a finding of 
severe limitation of motion.  Indeed, a May 2001 VA 
outpatient treatment report indicated that flexion was 
limited to 25 degrees.  On examination in May 2002, lumbar 
spine flexion was limited to 60 degrees.  These findings, 
when considered in conjunction with the veteran's consistent 
complaints of low back pain, warrant a 40 percent rating 
under Diagnostic Code 5292.  The consideration of pain is 
appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, the veteran's pain has been objectively 
demonstrated in a January 2001 VA outpatient treatment 
report, showing tenderness on palpation of the lumbar spine.  
Tenderness was again noted upon VA examination in May 2002.  
Moreover, such pain impeded the veteran's lumbar function.  
In this regard, the veteran reported that his low back pain 
prevented him from walking long distances.  Moreover, the 
veteran ambulated with a cane, at least in part due to his 
low back pain. 

Based on the foregoing, a 40 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.  Moreover, no alternate Code sections afford a 
rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  There are no other 
relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected chronic lumbosacral strain with degenerative disc 
disease and radiculopathy.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously noted, the veteran had positive bilateral 
Hoffman reflexes.  There was also a subjective reduction of 
sensation to light touch in the distal aspect of both feet. 
The evidence also reveals left lower extremity motor deficit 
and -4/5 strength in the right leg and foot flexors and 
diminished deep tendon reflexes.

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected chronic lumbosacral strain with 
degenerative disc disease and radiculopathy.  The evidence is 
not found to demonstrate moderate neurological deficit.  
Again, a December 2000 outpatient treatment report showing a 
negative straight leg raise and no evidence of sensory 
deficit.  Additionally, a January 2001 VA outpatient 
treatment report showed a negative straight leg raise and 
intact reflexes in the lower extremities.  Finally, a May 
2001 VA clinical record again showed a negative straight leg 
raise.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
chronic lumbosacral strain with degenerative disc disease and 
radiculopathy.  It has been determined that the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
However, in the present case, the veteran is not service-
connected for any other conditions.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 50 percent is derived.  This combined rating 
exceeds the combined 40 percent evaluation rating currently 
in effect for this period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected chronic lumbosacral strain with 
degenerative disc disease and radiculopathy for the period 
from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his back disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his chronic lumbosacral strain 
with degenerative disc disease and radiculopathy.  Again, 
there is no basis for separate evaluations in excess of those 
amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



ORDER

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain with degenerative disc disease and 
radiculopathy, prior to September 23, 2002, is denied.

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the veteran's chronic 
lumbosacral strain with degenerative disc disease and 
radiculopathy, from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
chronic lumbosacral strain with degenerative disc disease and 
radiculopathy, from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


